         Case 1:20-cv-02658-CJN Document 28 Filed 09/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
TIKTOK INC., et al.,                         )
                                             )
                              Plaintiffs,    )
                                             )
                      v.                     )    Civil Action No. 1:20-CV-2658-CJN
                                             )
DONALD J. TRUMP, in his official capacity as )
President of the United States, et al.,      )
                                             )
                              Defendants.    )
__________________________________________)


                      NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants respectfully submit this Notice of Supplemental Authority regarding a decision

issued earlier this evening in a similar case, denying emergency relief as to the Secretary of

Commerce’s prohibitions scheduled to go into effect on September 27, 2020. See Opinion,

Marland v. Trump, 2:20-cv-04597-WB (E.D. Pa.), ECF No. 21 (Sept. 26, 2020) (attached hereto).



Dated: September 26, 2020                   Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            AUGUST FLENTJE
                                            Special Counsel to the Acting
                                            Assistant Attorney General

                                            ALEXANDER K. HAAS
                                            Branch Director

                                            DIANE KELLEHER
                                            Assistant Branch Director

                                            /s/ Daniel Schwei
                                            DANIEL SCHWEI



                                              -1-
Case 1:20-cv-02658-CJN Document 28 Filed 09/26/20 Page 2 of 2




                           Special Counsel
                           SERENA M. ORLOFF
                           MICHAEL DREZNER
                           AMY E. POWELL
                           STUART J. ROBINSON
                           Trial Attorneys
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           Ben Franklin Station, P.O. Box No. 883
                           Washington, DC 20044
                           Phone: (202) 305-8693
                           Fax: (202) 616-8470
                           E-mail: daniel.s.schwei@usdoj.gov

                           Counsel for Defendants




                             -2-
